Title: Thomas Jefferson to Jeremiah A. Goodman, 26 July 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir Monticello July 26. 13.
          Hercules arrived here on the 22d having been discharged from Buckingham jail on the 20th where he had been confined as a runaway.the
			 folly he has committed certainly justifies further punishment, and he goes in expectation of recieving it, for I have assured him that I leave
			 it to yourself altogether and made him sensible that he deserves & ought to recieve it. I believe however it is his first folly in this way, and considering his imprisonment as a punishment in part, I refer it to yourself whether he it may not be passed over at for this time, only letting him recieve the pardon as from yourself alone, and not by my interference, for this is what I would have none of them to suppose.
          The time of my coming up is still unfixed, as I cannot leave home till I see the water brought to my mill, and the getting out of my wheat commenced. this part of the country has never seen so melancholy a prospect since the year 1755. we had not had the ground moistened but once since April when the harvest came on. the winter & fly had greatly thinned it, & the stalks being dried like stubble it fell down before the scythe. the neighborhood will not get half a common crop into the barn; myself not one third. our corn is as unpromising. mine generally from a foot to 4. feet high. we have had a small rain but no change can now make half a crop. I hope it has been better with you. the wheat should be got out immediately, and we must have the flour in Richmond by November, to take
			 the chance of the winter exportation, when the enemy cannot lie closely in or
			 before
			 the bay. Accept my best wishes.
          Th:
            Jefferson
        